The Court being opened According to Adjournment and the Information was filed and allowed and Proclamation was made for a Claimer to Appear in Court and Defend the Ship Oratava and her Cargo. Informed *140against— Upon Proclamation being duly made for a Claimer John M° Car-rick Comes into Court and as Factor to David Lockhart of Tenereif Merch* Alexander Dundass of London Merch* and Blake and Linch Merchants in London and Claims the Ship and Cargo informed against in their behalf and on Oath Declares that the property of the Ship is Mr Lockharts .and the property of the Cargo is his Mr Lockhart, Alexander Dundass and Blake and Lynch, as Mr Lockhart informed him And then Samuel Holmes and John Bennet to give Security wth sd John M°Carrick for the prosecuting his Claim after woh Mr Ordring Advocate for the Claimer moved the Court that he might have Copys or the Inspection of the Papers taken in the Ship when Seized Which was denyed him by the Court — And then the Court was adjourned Until to Morrow 8 a Clock A: M
[Minute Book, 1740-1743]